Citation Nr: 0723195	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher assignable rating for service-
connected residuals of burn to right hand and wrist with 
traumatic arthritis, right fifth finger, distal 
interphalangeal joint, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to July 
1995, and from July 1998 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for residuals of burn to 
right hand and wrist with traumatic arthritis, right fifth 
finger, distal interphalangeal joint, assigning a 
noncompensable disability rating.  A notice of disagreement 
was filed in June 2006 with regard to the disability rating 
assigned; a statement of the case was issued in October 2006; 
and, a substantive appeal was received in November 2006.

A January 2007 rating decision assigned a 10 percent 
disability rating to residuals of burn to right hand and 
wrist with traumatic arthritis, right fifth finger, distal 
interphalangeal joint. 

The Board also notes that in June 2006, the veteran expressed 
disagreement with the disability ratings assigned in an 
August 2005 rating decision, pertaining to post-traumatic 
stress disorder, sinusitis, and hypertension.  A statement of 
the case was issued in October 2006; however, the veteran did 
not file a substantive appeal with regard to these issues.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the veteran withdrew the appeal of the issue of 
entitlement to a higher assignable rating for residuals of 
burn to right hand and wrist with traumatic arthritis, right 
fifth finger, distal interphalangeal joint. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a higher 
assignable rating for residuals of burn to right hand and 
wrist with traumatic arthritis, right fifth finger, distal 
interphalangeal joint.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

As noted, in a January 2007 rating decision, the RO assigned 
a 10 percent disability rating to residuals of burn to right 
hand and wrist with traumatic arthritis, right fifth finger, 
distal interphalangeal joint.  In correspondence received by 
the RO in June 2007, the veteran expressed satisfaction with 
the 10 percent disability rating assigned, and withdrew his 
appeal.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issue of 
entitlement to service connection for residuals of burn to 
right hand and wrist with traumatic arthritis, right fifth 
finger, distal interphalangeal joint is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


